DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the claim amendments in applicant’s response on 23 March 2021, the examiner has decided to withdraw the species elections and examine all of the claims.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, fourth line, recites “bisphenol A iacrylate”. This appears to be a mis-spelling of “bisphenol A diacrylate.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that the multifunctional acrylate is selected from a group, wherein one of the members of the group is propoxylated trimethylolpropane. However, propoxylated trimethylolpropane is not a multifunctional acrylate. As such, it is unclear what is meant by the term “propoxylated trimethylolpropane.”
For the purposes of examination under prior art, the examiner will examine the claim as if the claim requires either a multifunctional acrylate or propoxylated trimethylolpropane.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurm et al. (WO 2017/134308 A1) in view of Kim et al. (US 2011/0251338 A1).
Wurm et al. (hereafter referred to as Wurm) is drawn to a lignin biomaterial as a drug carrier, and a method of making such a biomaterial, as of Wurm, title and abstract. The method of making the composition of Wurm may entail using a Michael reaction, as of Wurm, at least page 14, lines 20-26. Wurm teaches the following process, as of Wurm, starting on page 33 line 24 and onto page 34, relevant text reproduced below, with notes by the examiner in brackets.

 Methacrylated lignin was dissolved together with an ultrahydrophobe (e.g. hexadecane or a plant oil) in chloroform to generate the dispersed phase (for hollow particles [Examiner Note: this text should read “lignin:ultrahydrophobe”] = 75 wt.-%:25 wt.- for solid nanoparticles lignin: ultrahydrophobe = 97.5 wt.-%:2.5 wt.-%. for porous particles: no ultrahydrophobe). 5mg of pyraclostrobin were added to the dispersed phase, which was then mixed with the aqueous phase containing the surfactant. Either ionic, such as sodium dodecylsulfate (anionic surfactant), or nonionic (for porous particles, a nonionic surfactant is used), such as Lutensol AT25 (nonionic surfactant) can be used. The pre-emulsion was stirred at room temperature and subsequently ultrasonicated in order to generate a stable miniemulsion. The Michael addition reaction was initiated by heating after a solution of the diamine was added to the previously formed miniemulsion.
Diamines which are soluble both in aqueous and chloroform phase are selected as a crosslinking agent. Two possible routes for crosslinking lignin particles were investigated by adding the diamine molecules to the disperse phase before or after ultrasonication. It was found that by adding diamine molecules to the aqueous phase after forming the droplet prior to heating the emulsion gave the greatest stability of the emulsion.
Lignin was crosslinked by diamine molecules which diffuse from the aqueous phase into the droplet of methacrylated lignin and react with the double bonds of the methacrylated lignin. After 5h of reaction time, the emulsion was kept open at room temperature overnight in order to ensure complete evaporation of chloroform, leaving behind the aqueous dispersion of the lignin-nanocarriers.

As such, Wurm appears to teach an organic phase comprising methacrylated lignin, which is a Michael acceptor, a diamine, which is a Michael donor, and pyraclostrobin, which is an active agent with a low water solubility. Wurm also teaches an aqueous phase comprising water and a surfactant, wherein the surfactant of Wurm is understood to read on the required emulsifier. The examiner also understands the diamine of Wurm to itself be a base, and thereby act as a Michael catalyst. The result of this process appears to be to encapsulate the water-soluble inactive ingredient, in this case pyraclostrobin, in an oil in water emulsion type formulation.

Kim et al. (hereafter referred to as Kim) is drawn to a Michael addition and product formed therefrom, as of Kim, title, abstract, and paragraph 0009. Kim teaches various Michael donors including acetoacetates, as of Kim, paragraphs 0058-0059, malonic acid esters, as of Kim, paragraph 0063, and cyanoacrylates, as of Kim, paragraph 0063.
Kim differs from the claimed invention because Kim does not appear to be drawn to drug encapsulation.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the Michael donors of Kim in place of the Michael donor of Wurm (which in the case of Wurm is an amine). Wurm is drawn to a Michael reaction used to encapsulate a water-insoluble active agent (pyraclostrobin) used for agricultural purposes. Wurm teaches a Michael acceptor and Michael donor, which react together to form a structure that encapsulates the active agent. As such, the skilled artisan would have been motivated to have substituted the Michael donors of Kim (e.g. acetoacetates, cyanoacetates, or Malonic esters) in place of the amines of Wurm in order to have predictably carried out a Michael reaction with the acrylated lignin of Wurm for predictable encapsulation of pyraclostrobin with a reasonable expectation of success. The simple substitution of one known element (acetoacetates, cyanoacetates, or Malonic esters) in place of another (amines) to achieve a predictable result (use as a Michael donor) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.

As to claim 1, the claim requires the step of preparing a second mixture comprising water and an emulsifier. This is taught as of the above-reproduced text from Wurm in preparation of the continuous phase.
As to claim 1, the claim requires mixing the first mixture, second mixture, and Michael catalyst. Kim teaches a base catalyst, as of Kim, paragraph 0043.
As to claim 1, the claim requires agitating the reaction mixture. Wurm teaches agitating by stirring or shaking, as of page 10 lines 13-15.
As to claim 1, the claim requires a maximum water solubility for the active agent. Wurm teaches pyraclostrobin as the active agent. This is understood by the examiner to have a water-solubility of 1.9 mg/L (i.e. 1.9 µg/mL) in water. Given a density of 1 g/mL, this appears to be about 1.9 µg of pyraclostrobin per 1 g of solution, which is well below 0.001%, which is within the claimed range.
As to claim 1, the claim requires an acetoacetate, cyanoacetate, or malonic ester as the Michael donor. This is taught by Kim.
As to claim 1, the claim requires a multifunctional acrylate as the Michael acceptor. The acrylate derivatized lignin of Wurm is understood to read on this claimed requirement.
As to claim 3, Kim teaches ethyl acetoacetate as well as other acetoacetates in paragraph 0059 of Kim.

As to claim 10, Kim teaches that the Michael reaction catalyst is a base, as of Kim, paragraph 0043.
As to claim 12, Wurm teaches pyraclostrobin, which is a fungicide.
As to claim 14, Wurm teaches ethoxylated long-chain alcohols having 10 to 50 EO units and C10-C22 alkyl groups, as of Wurm, paragraph bridging pages 8-9. This is understood to read on the required water-soluble polymer.
Note Regarding Reference Date: The instant application appears to have an earliest effective filing date of 31 July 2017.  Wurm was published on 10 August 2017, but effectively filed on either 6 February 2017 or 5 February 2016. As such, Wurm appears to have been effectively filed earlier than the effective filing date of the instant application, and therefore appears to be prior art under AIA  35 U.S.C. 102(a)(2).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurm et al. (WO 2017/134308 A1) in view of Kim et al. (US 2011/0251338 A1), the combination further in view of Sabahi et al. (US Patent 5,347,043).
Wurm is drawn to a method of encapsulating an active agent using a Michael adduct. Kim is drawn to specific Michael donors. See the rejection above over Wurm in view of Kim. Kim teaches a malonic acid ester in paragraph 0063 and claim 22 of Kim.
Neither Wurm nor Kim teach diethyl malonate.

It would have been prima facie obvious for one of ordinary skill in the art to have used the diethyl malonate of Sabahi as the malonic acid ester in the method of Kim. Kim teaches a method of conducting a Michael reaction, wherein said method may utilize a malonic acid ester. While Kim is silent as to the chemical identity of the malonic acid ester, Sabahi teaches that diethyl malonate may be used as a malonic acid ester in a Michael reaction. As such, the skilled artisan would have been motivated to have used diethyl malonate, as of Sabahi, as the malonic acid ester of Kim for predictable use as a Michael donor with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (diethyl malonate, as of Sabahi) for incorporation into a method (that of Wurm in view of Kim), based on its recognized suitability for its intended use (as a Michael reaction donor). See MPEP 2144.07.   


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurm et al. (WO 2017/134308 A1) in view of Kim et al. (US 2011/0251338 A1), the combination further in view of Kauffman et al. (US 2006/0078742 A1).
Wurm is drawn to a method of encapsulating an active agent using a Michael adduct. Kim is drawn to specific Michael donors. See the rejection above over Wurm in 
Kim does not explicitly teach potassium carbonate.
Kauffman et al. (hereafter referred to as Kauffman) is drawn to a composition used for a Michael reaction. Kauffman teaches catalysts used for a Michael reaction, as of paragraphs 0019-0023. One such catalyst is potassium carbonate, as of Kauffman, paragraph 0021.
It would have been prima facie obvious for one of ordinary skill in the art to have used potassium carbonate, as of Kauffman, to have catalyzed the Michael reaction of Wurm in view of Kim. The combination of Wurm in view of Kim is drawn to a method of a Michael reaction, and Kim teaches base catalysts for a Michael reaction, as of Kim, paragraph 0043. Kauffman teaches that potassium carbonate is a base used as a catalyst in a Michael reaction. As such, the skilled artisan would have been motivated to have used potassium carbonate, as of Kauffman, as the base catalyst in the reaction of Wurm in view of Kim for predictable catalysis of a Michael reaction with a reasonable expectation of success.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurm et al. (WO 2017/134308 A1) in view of Kim et al. (US 2011/0251338 A1), the combination further in view of Pijnenburg et al. (WO 2017/040501 A1).
Wurm is drawn to a method of encapsulating an active agent using a Michael adduct. Kim is drawn to specific Michael donors. See the rejection above over Wurm in 
Neither Wurm nor Kim teach tetraacetylethylenediamine (TAED).
Pijnenburg et al. (hereafter referred to as Pijnenburg) is drawn to a stable tetraacetylethylenediamine (TAED) composition, as of Pijnenburg, title and abstract. Pijnenburg teaches that TAED may act as an antibacterial or antifungal, as of Pijnenburg, page 14, last paragraph, reproduced below.

    PNG
    media_image1.png
    423
    1044
    media_image1.png
    Greyscale

Pijnenburg does not teach a Michael reaction.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the TAED of Pijnenburg in place of the pyroclostrobin of Wurm. Wurm is drawn to use of a Michael reaction for encapsulating an antibacterial or antifungal active agent. Both pyraclostrobin, as of Wurm, and TAED, as of Pijnenburg, are antibacterial or antifungal active agents. As such, the skilled artisan would have been motivated to have substituted TAED, as of Pijnenburg, in place of pyraclostrobin, as of Wurm, to have been encapsulated in the method of Wurm for predictable action as an antibacterial or antifungal agent with a reasonable expectation of success. The simple 
Note Regarding Reference Date: The instant application appears to have an earliest effective filing date of 31 July 2017. Pijnenburg et al. (WO 2017/040501 A1) was published on 9 March 2017 and was effectively filed in 2016 or 2015. As such, Pijnenburg is prior art under both AIA  35 U.S.C. 102(a)(1) and 102(a)(2). 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurm et al. (WO 2017/134308 A1) in view of Kim et al. (US 2011/0251338 A1), the combination further in view of Hawrylko et al. (US Patent 4,957,983).
Wurm is drawn to a method of encapsulating an active agent using a Michael adduct. Kim is drawn to specific Michael donors. See the rejection above over Wurm in view of Kim. Wurm teaches the use of an emulsifier in the method of making the composition of Wurm, as of at least page 10, line 8.
Wurm does not teach polyvinyl alcohol or a substituted cellulose as an emulsifier.
Hawrylko et al. (hereafter referred to as Hawrylko) is drawn to a polymerization process, as of Hawrylko, title and abstract. Hawrylko uses the following emulsifiers, as of Hawrylko, column 1, lines 36-43, reproduced below.

    PNG
    media_image2.png
    142
    459
    media_image2.png
    Greyscale

Hawrylko differs from the claimed invention because the process of Hawrylko is not a Michael reaction.
It would have been prima facie obvious for one of ordinary skill in the art to have used polyvinyl alcohol and the cellulosic type of emulsifier of Hawrylko as the emulsifiers in the method of Wurm. Wurm is drawn to a method of conducting polymerization, and teaches the use of emulsifiers generally. Hawrylko is drawn to a different type of polymerization process that also involves the use of an emulsifier, and this process uses PVA (polyvinyl alcohol) and/or cellulosic type emulsifiers. As such, the skilled artisan would have been motivated to have used the PVA and/or cellulosic type emulsifiers as the emulsifiers in the method of Wurm for predictable formation of an emulsion during the emulsification polymerization process of Wurm with a reasonable expectation of success.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 3-5, and 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/632,896 in view of Wurm et al. (WO 2017/134308 A1).
The instant claims are drawn to a method of encapsulating an active. This method comprises preparing a first mixture, a second mixture, a catalyst, and agitating these to encapsulate the active. Instant claim 13 recites tetraacetylethylenediamine (TAED).
The copending claims are drawn to a detergent additive. Said additive comprises the reaction product of a Michael donor and a Michael acceptor encapsulating TAED.
The instant and copending claims differ because the instant claims are drawn to a method of making a composition, whereas the copending claims are drawn to a composition.
Wurm et al. (hereafter referred to as Wurm) is drawn to a lignin biomaterial as a drug carrier, and a method of making such a biomaterial, as of Wurm, title and abstract. The method of making the composition of Wurm may entail using a Michael reaction, as of Wurm, at least page 14, lines 20-26. Wurm teaches the following process, as of Wurm, starting on page 33 line 24 and onto page 34, relevant text reproduced below, with notes by the examiner in brackets.

[Examiner Note: this text should read “lignin:ultrahydrophobe”] = 75 wt.-%:25 wt.- for solid nanoparticles lignin: ultrahydrophobe = 97.5 wt.-%:2.5 wt.-%. for porous particles: no ultrahydrophobe). 5mg of pyraclostrobin were added to the dispersed phase, which was then mixed with the aqueous phase containing the surfactant. Either ionic, such as sodium dodecylsulfate (anionic surfactant), or nonionic (for porous particles, a nonionic surfactant is used), such as Lutensol AT25 (nonionic surfactant) can be used. The pre-emulsion was stirred at room temperature and subsequently ultrasonicated in order to generate a stable miniemulsion. The Michael addition reaction was initiated by heating after a solution of the diamine was added to the previously formed miniemulsion.
Diamines which are soluble both in aqueous and chloroform phase are selected as a crosslinking agent. Two possible routes for crosslinking lignin particles were investigated by adding the diamine molecules to the disperse phase before or after ultrasonication. It was found that by adding diamine molecules to the aqueous phase after forming the droplet prior to heating the emulsion gave the greatest stability of the emulsion.
Lignin was crosslinked by diamine molecules which diffuse from the aqueous phase into the droplet of methacrylated lignin and react with the double bonds of the methacrylated lignin. After 5h of reaction time, the emulsion was kept open at room temperature overnight in order to ensure complete evaporation of chloroform, leaving behind the aqueous dispersion of the lignin-nanocarriers.

As such, Wurm appears to teach an organic phase comprising methacrylated lignin, which is a Michael acceptor, a diamine, which is a Michael donor, and pyraclostrobin, which is an active agent with a low water solubility. Wurm also teaches an aqueous phase comprising water and a surfactant, wherein the surfactant is understood to read on the required emulsifier. The examiner also understands the diamine to itself be a base, and thereby act as a Michael catalyst. The result of this process appears to be to encapsulate the water-soluble inactive ingredient, in this case pyraclostrobin, in an oil in water emulsion type formulation.

This is a provisional nonstatutory double patenting rejection because the copending claims have not yet been patented.


Subject Matter Not Rejected Over Prior Art
The examiner has not rejected instant claims 7-9 over prior art. The examiner provides the following reasons for not rejecting these claims over prior art.
As close prior art, the examiner cites Wurm et al. (WO 2017/134308 A1). As explained above, Wurm et al. (hereafter referred to as Wurm) is drawn to a lignin biomaterial as a drug carrier, and a method of making such a biomaterial, as of Wurm, title and abstract. The method of making the composition of Wurm may entail using a Michael reaction, as of Wurm, at least page 14, lines 20-26. Wurm teaches the following 

 Methacrylated lignin was dissolved together with an ultrahydrophobe (e.g. hexadecane or a plant oil) in chloroform to generate the dispersed phase (for hollow particles [Examiner Note: this text should read “lignin:ultrahydrophobe”] = 75 wt.-%:25 wt.- for solid nanoparticles lignin: ultrahydrophobe = 97.5 wt.-%:2.5 wt.-%. for porous particles: no ultrahydrophobe). 5mg of pyraclostrobin were added to the dispersed phase, which was then mixed with the aqueous phase containing the surfactant. Either ionic, such as sodium dodecylsulfate (anionic surfactant), or nonionic (for porous particles, a nonionic surfactant is used), such as Lutensol AT25 (nonionic surfactant) can be used. The pre-emulsion was stirred at room temperature and subsequently ultrasonicated in order to generate a stable miniemulsion. The Michael addition reaction was initiated by heating after a solution of the diamine was added to the previously formed miniemulsion.
Diamines which are soluble both in aqueous and chloroform phase are selected as a crosslinking agent. Two possible routes for crosslinking lignin particles were investigated by adding the diamine molecules to the disperse phase before or after ultrasonication. It was found that by adding diamine molecules to the aqueous phase after forming the droplet prior to heating the emulsion gave the greatest stability of the emulsion.
Lignin was crosslinked by diamine molecules which diffuse from the aqueous phase into the droplet of methacrylated lignin and react with the double bonds of the methacrylated lignin. After 5h of reaction time, the emulsion was kept open at room temperature overnight in order to ensure complete evaporation of chloroform, leaving behind the aqueous dispersion of the lignin-nanocarriers.

As explained in the above-reproduced paragraph, the method of Wurm makes use of methacrylated lignin.
As best understood by the examiner, there is no evidence to indicate that the method of Wurm would have been successful at encapsulating an agricultural active agent and successful delivery to an agricultural plant had one of the acrylates of the instantly claimed invention been substituted in place of the acrylate-derivatized lignin of 

With the method described herein, plants (such as grapevine) already infested by fungi (such as Esca) can be treated. The method includes an injection into a living (grapevine) plant. For this purpose a small hole is drilled into the stem of the plant which causes, however, no lasting damage. The lignin nanoparticles comprising the active agent are transported by way of xylem and phloem circulation, whereby the encapsulated active ingredient is distributed in the capillaries of the plant. The active agent is immobilized in the lignin nanoparticles and is activated and released through enzymatic cleavage of the crosslinked lignin nanoparticles in those parts of the plant which are infected by fungi. Thus, the active agent can exert its action directly at the infected site of the plant.

As such, it appears that the presence of lignin is necessary because the lignin is to be transported by way of the xylem and phloem circulation. The skilled artisan would not have expected nanoparticles made from materials other than lignin to have been capable of this manner of transport through the plant. This is because, as lignin is a component of wood and a natural ingredient of plants, the skilled artisan would have expected that plants would have recognized lignin and been able to transport it through their vascular systems. In contrast, the skilled artisan would not have expected that nanoparticles comprising different substances would have been capable of being taken up and transported through the xylem and phloem of plants. As such, the skilled artisan would have expected that, had the acrylated lignin of Wurm been replaced with one of the acrylates recited by instant claims 7-9, there would have been no expectation that 
As an additional relevant reference, the examiner cites Moy et al. (US 2003/0073757 A1). Moy et al. (hereafter referred to as Moy) is drawn to self-photoinitiating compositions, as of Moy, title and abstract. In one embodiment, Moy teaches a method of making a composition from ethyl acetoacetate and pentaerythritol triacrylate, as of Moy, paragraph 0067. However, the method of Moy and the composition produced therefrom are not used to encapsulate an active with a low solubility in water. In contrast, Moy is used for making coatings, laminates, and adhesives, as of the abstract of Moy. This is a very different purpose as compared with encapsulating an active compound. There would have been no expectation that the method of Moy could have been modified to have encapsulated an active compound with a low solubility in water, as required by the instant claims.


Additional Cited Reference
As an additional relevant reference, the examiner cites Taranta et al. (US 2013/0287844 A1). Taranta et al. (hereafter referred to as Taranta) is drawn to a pyraclostrobin solubility of 1.9 mg/L, as of paragraph 0040.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612